DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pushing member provided at one end of the band…and the buckle provided at the other end of the band must be shown and the guide section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the extension direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end of the band" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pushing portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant recites “pushing portions” in line 6 and it is unclear which pushing portion the recitation in line 10 is referring too or if there is an additional pushing portion separate from the previously recited pushing portions.
Claim 1 recites the limitation "the fixing hole" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sidewall portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interval" in the last line of claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fixing portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “wherein the buckle is configured to be divided into a first buckle piece located above and a second buckle piece located below based on the slide groove at the sidewall portion,” which is unclear to Examiner the structure the first and second buckle pieces are below and above.
Claim 4 recites the limitation "the sidewall portions of the first and second buckle pieces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, Joon-Suk (KR19970003960, as cited by Applicant).
As for Claim 1, Yang discloses a band length-adjustable hook-fixing type belt buckle, comprising:
a band having a plurality of fixing holes formed in a surface thereof and configured to extend in a longitudinal direction (see annotated figure);
a pushing member provided at one end of the band and including a pushing portion fixing part extending in a width direction of the band and having a fitting groove perforated therein along the extension direction, a spring inserted into the fitting groove to give elasticity, and pushing portions provided at both ends of the fitting groove to be pushed from an inner side of the fitting groove to an outer side by means of the spring (see annotated figure); and
a buckle provided at the other end of the band and having a slide groove perforated therein and extending along the longitudinal direction so that the pushing portion slides therein (see annotated figure),
wherein the buckle includes a base portion having a hook fastened to the fixing hole, a pair of sidewall portions respectively formed upright at both widthwise sides of the base portion, and a cover portion supported by the pair of sidewall portions to form a band insert space between the cover portion and the base portion so that the band is inserted therein, wherein the slide groove extending along the longitudinal direction is formed at the sidewall portion (see annotated figure),
wherein the sidewall portion has a plurality of protrusions protrusively extending at regular intervals along the longitudinal direction from a location of the slide groove toward a boundary of the base portion and the cover portion (see annotated figure), and
wherein the pushing member includes a fixing projection protrusively extending with a width corresponding to the interval between the protrusions and inserted between the protrusions (see annotated figure).

5. (Original) The band length-adjustable hook-fixing type belt buckle according to claim 1, wherein both ends of the slide groove are rounded (see annotated figure).
6. (Original) The band length-adjustable hook-fixing type belt buckle according to claim 1, wherein the pushing portion includes:

a head (see annotated figure) having a greater diameter than the pillar to protrude out of the fitting groove and having a recess part (see recess in 34 in Fig. 3) formed by recessing a part of an outer circumference thereof, wherein the recess part is fitted into the slide groove to slide therein.

    PNG
    media_image1.png
    683
    869
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677